Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/KR2018/007914.
The amendment filed on November 17, 2021 has been entered.
Claims 1-3, 5-6, 8-18, 20-21, and 23-24 are pending.

Election/Restrictions
Applicant elected with traverse of Group I with a species election of E. coli as the microorganism and SEQ ID NO:1 for PrdH, SEQ ID NO:3 for PrdA, and SEQ ID NO:5 for prdB as the proteins that are enhanced in the microorganism in the reply filed on November 22, 2017 is acknowledged.  The traversal is on the ground(s) that PrdH protein with an enhanced activity is special over the cited reference because Kabisch does not disclose PrdH protein and GenBank WP_003422102.01 is silent regarding any PrdH protein with enhanced activity.  This is not found persuasive because the technical feature linking Groups I-IV is a PrdH protein and not a PrdH protein with enhanced activity since claim 11 does not recite a PrdH protein having enhanced activity.  Even though WP_003422102.01 does not identify the protein as being a PrdH, since the protein of WP_003422102.01 and the protein of SEQ ID NO:1 have identical structure, the protein disclosed in WP_003422102.01 is a PrdH protein.  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. See MPEP 2112. II.   Therefore, the technical feature linking the inventions of Groups I-IV does not constitute a special technical feature as define by PCT Rule 13.2, as it does not define a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6, 11-15, and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 17, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 17, 2021 and January 8, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and claims 2-3, 5, 8-9, and 10 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for 
Claim 1 recites the limitation “activities of PrdA protein, PrdB protein, and PrdH protein”. The metes and bounds of this limitation in the context of the above claims are not clear to the Examiner.  PrdA and PrdB are subunits of D-proline reductase protein complex.  The specification does not disclose activities ascribed for each of these proteins.  Instead, the specification defines “enhancement of the activity” as improvement of the enzyme protein, the D-proline reductase.  Therefore, it is unclear as to the respective ''activity'' that is meant to be encompassed by the limitation. It is suggested that applicants clarify the meaning of the activity of the subunits. Clarification is requested.

Claim 1 and claims 2-3, 5, 8-9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “enhanced”.  The metes and bounds of the limitation in the context of the above claims are not clear. It is unclear as to how much of an increase in an activity is considered as “enhanced”.  A perusal of the specification did not provide a clear definition for the above limitation.  Without a clear definition in terms of numerical value, those skilled in the art would be unable to conclude what activity is considered as “enhanced”.	Some objective standard must be provided in order to allow 
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 8-10, 16-18, 20, and 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' Regarding the phrase an amino acid sequence of the limitation “an amino acid sequence of SEQ ID NO:..”, the limitation has been broadly interpreted as any two contiguous amino acids of SEQ ID NO:1, 3, or 5. Regarding the limitation “activities of PrdA protein, PrdB protein, .. are enhanced”, the limitation has been broadly interpreted as any activity or unknow activity (A) any microorganism or any Escherichia expressing any active D-proline reductase, wherein (B) any activity or unknown activity of any PrdA subunit or any PrdA subunit comprising as little as any two contiguous amino acids of SEQ ID NO:3 is enhanced, (C) any activity or unknown activity of any PrdB subunit or any PrdB subunit comprising as little as any two contiguous amino acids of SEQ ID NO:5 is enhanced, and (D) any activity or activity of inducing cleavage of PrdA and introduction of a pyruvoyl group resulting in an active D-proline reductase of any PrdH subunit or any PrdH subunit comprising as little as any two contiguous amino acids of SEQ ID NO:1 is enhanced, and (E) a method of producing said microorganism of (A).   Therefore, the claims are drawn to a genus of any microorganism or any Escherichia expressing active D-proline reductase having unknown structure. 
As indicated in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when 
The recitation of “active D-proline reductase”, “activities of PrdA protein, PrdB protein, and PrdH protein are enhanced” fails to provide a sufficient description of the genus of polypeptides as it merely describes the functional features of the genus without providing any definition of the structural features of the species within the genus.   The specification does not specifically define any of the species that fall within the genus.  The specification does not define any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.   
The specification is limited to one example, an E. coli expressing active D-proline reductase by co-expressing a polynucleotide encoding the PrdA subunit having the amino acid sequence of SEQ ID NO:3, the PrdB subunit having the amino acid sequence SEQ ID NO:5, and a polynucleotide encoding the PrdH protein having the amino acid sequence of SEQ ID NO:1 and a method of producing said E. coli.  While MPEP 2163 acknowledges that in certain situations “one species adequately supports a genus,” it also acknowledges that “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.” In view of the widely variant species encompassed by the genus, the one example described above is not enough and does not constitute a representative number of species to describe the whole genus.  Other than the PrdH protein of SEQ ID NO:1 or 23, neither art nor the Escherichia.  Therefore, the specification fails to describe a representative species of the genus of microorganism or Escherichia expressing a genus of active D-proline reductase.
Further, with the aid of a computer, one of skill in the art could identify variants of SEQ ID NO:1, 3, or 5.  However, there is no teaching regarding which amino acids can vary from SEQ ID NO:1, 3, 5 and result in expression of an active D-proline reductase.  Further, there is no disclosed or art-recognized correlation between any structure other than the single example of the PrdA, PrdB, and PrdH of SEQ ID NO:3, 5, or 1, respectively, when expressed in any microorganism or any Escherichia, results in expression of an active D-proline reductase.
An important consideration is that structure is not necessarily a reliable indicator of function.  In the instant case, there is no disclosure relating similarity of structure to conservation of function.  Conservation of structure is not necessarily a surrogate for conservation of function.  Since the claimed invention is that of a protein, and there is no disclosure of the domains responsible for expression of active D-proline in any microorganism or any Escherichia, the absence of information may be persuasive that those of skill in the art would not take the disclosure as generic.  
Given this lack of description of the representative species encompassed by the genus of the claims, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that 
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.
 
Claims 1-3, 5, 8-10, 16-18, 20, and 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an E. coli expressing active D-proline reductase by co-expressing a polynucleotide encoding the PrdA subunit having the amino acid sequence of SEQ ID NO:3 and the PrdB subunit having the amino acid sequence SEQ ID NO:5 with a polynucleotide encoding the PrdH protein having the amino acid sequence of SEQ ID NO:1 and a method of producing said E. coli, does not reasonably provide enablement for any microorganism or any Escherichia expressing active D-proline reductase having unknown structure.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in 
The breadth of the claims.
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' Regarding the phrase an amino acid sequence of the limitation “an amino acid sequence of SEQ ID NO:..”, the limitation has been broadly interpreted as any two contiguous amino acids of SEQ ID NO:1, 3, or 5. Regarding the limitation “activities of PrdA protein, PrdB protein, .. are enhanced”, the limitation has been broadly interpreted as any activity or unknow activity because PrdA and PrdB are subunits of D-proline reductase protein complex and the specification does not disclose activities ascribed for each of the proteins, see the 112(b) rejection above.  Therefore, the claims have broadly interpreted the claims to encompass (A) any microorganism or any Escherichia expressing any active D-proline reductase, wherein (B) any activity or unknown activity of any PrdA subunit or any PrdA subunit comprising as little as any two contiguous amino acids of SEQ ID NO:3 is enhanced, (C) any activity or unknown activity of any PrdB subunit or any PrdB subunit comprising as little as any two contiguous amino acids of SEQ ID NO:5 is enhanced, and (D) any activity or activity of inducing cleavage of PrdA and introduction of a pyruvoyl group resulting in an active D-proline reductase of any PrdH subunit or any PrdH subunit comprising as little as any two contiguous amino acids of SEQ ID NO:1 is enhanced, and (E) a method of producing said microorganism of (A).  Therefore, the claims are drawn to any microorganism or any Escherichia expressing active D-proline reductase having unknown structure.
Escherichia used in the claimed invention in expressing an active D-proline reductase.  In the instant case, the specification is limited to the teaching of an E. coli expressing active D-proline reductase by co-expressing a polynucleotide encoding the PrdA subunit having the amino acid sequence of SEQ ID NO:3 and the PrdB subunit having the amino acid sequence SEQ ID NO:5 with a polynucleotide encoding the PrdH protein having the amino acid sequence of SEQ ID NO:1 and a method of producing said E. coli.  
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.
While enzyme isolation techniques, recombinant and mutagenesis techniques were known in the art at the time of the invention, e.g. mutagenesis, and it is routine in the art to screen for variants comprising multiple substitutions or multiple modifications as encompassed by the instant claims, the specific amino acid positions within the protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.   
In the absence of: (a) rational and predictable scheme for expressing any active D-proline reductase in any microorganism or any Escherichia by expressing any PrdA, PrdB, and PrdH having unknown structure and (b) a correlation between structure and  EscherichiaI results in expression of an active D-proline reductase, the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  One of skill in the art would have to test these infinite possible polypeptides to determine which PrdA, PrdB, and PrdH, when expressed in any microorganism or any Escherichia, results in expression of an active D-proline reducase  While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, as is the case herein, the specification must provide a reasonable amount of guidance which respect to the direction in which the experimentation should proceed so that a reasonable number of species can be selected for testing.  In view of the fact that such guidance has not been provided in the instant specification, it would require undue experimentation to enable the full scope of the claims.  
The state of prior art, the relative skill of those in the art, and predictability or unpredictability of the art.
Since the amino acid sequence of the mutant determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  In the instant case, neither the specification or the art provide a correlation between structure and activity such that one of skill in the art can envision the structure of any Escherichi, results in expression of an active D-proline reductase or predict said function of a polypeptide from its primary structure.  In addition, the art does not provide any teaching or guidance as to (1) which amino acids within any PrdA, any PrdB, or any PrdH that can be modified and which ones are conserved such that one of skill in the art can make and use PrdA, PrdB, and PrdH, that when expressed any microorganism or any Escherichi, results in expression of an active D-proline reductase, (2) which segments of the polypeptide of SEQ ID NO:1, 3, or 5 that are essential for expressing an active D-proline reductase in any microorganism or any Escherichia, and (3) the general tolerance of the polypeptide of SEQ ID NO:1, 3, or 5 to structural modifications and the extent of such tolerance.  The art clearly teaches that changes in a protein's amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are required for that activity is highly unpredictable. At the time of the invention there was a high level of unpredictability associated with altering a polypeptide sequence with an expectation that the polypeptide will maintain the desired activity. For example, Studer (Residue mutations and their impact on protein structure and function: detecting beneficial and pathogenic changes.  Biochem. J. (2013) 449, 581–594.  – form PTO-892	) teach that (1) protein engineers are frequently surprised by the range of effects caused by single mutations that they hoped would change only one specific and simple property in enzymes, (2) the often surprising results obtained by experiments where single mutations are made reveal how little is known about the rules of protein stability, and (3) the difficulties in designing de novo stable proteins with specific functions. 
The amount of direction or guidance presented and the existence of working examples.  
The specification is limited to an E. coli expressing active D-proline reductase by co-expressing a polynucleotide encoding the PrdA subunit having the amino acid sequence of SEQ ID NO:3 and the PrdB subunit having the amino acid sequence SEQ ID NO:5 with a polynucleotide encoding the PrdH protein having the amino acid sequence of SEQ ID NO:1 and a method of producing said E. coli.   However, the speciation fails to provide any information as to the structural elements required in a PrdA, PrdB, and PrdH, that when expressed any microorganism or any Escherichia, results in expression of an active D-proline reductase. No correlation between structure and function of function of expressing any active D-proline reductase in any microorganism or any Escherichi has been disclosed.  
Thus, in view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability of the prior art in regard to structural changes and their effect on function and the lack of knowledge about a correlation between structure and function, an undue experimentation would be necessary one having ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims.   The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of polypeptides having the desired biological characteristics recited in the claims are unpredictable and the experimentation left to those skilled in the art is In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-3, 5, 8-10, 16-18, 20, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Abstract of papers; ACS Nation Meeting & Exposition (2014) – form PTO-1449), Bouillaut (Journal of Bacteriology, 195(4): 844-854 (2013) – form PTO-1449), and GenBank: AM180355.1 (prd operon. 2015. – form PTO-892).
 Regarding claims 1, 8-9, 16, and 23-24, Lee discloses enhancing expression an active D-proline reductase in E. coli by expressing PrdA with other unknown functional genes of the Clostridum sticklandii prd operon, which results in post-translational processing of PrdA to form a catalytically active pyruvoyl group and cleavage of into alpha and beta chains (page 1). 
Lee does not disclose expression of a Clostridum difficile D-proline reductase.
However, Bouillaut discloses the Clostridum difficile prd (D-proline reductase) operon having GenBank accession number AM180355 and expression of genes of the prd operon in E. coli (“Strain and plasmid construction” at page 845 and Figure 2 at pages 2-3). Regarding claim 10, Bouillaut discloses recovering D-proline reductase (“Proline assay” at page 874).  Regarding claims 1-2 and 16-17, the Clostridum difficile prd operon comprises a PrdA subunit having 100% sequence identity to the PrdA subunit of SEQ ID NO:3 of the instant application (see page 4 “prdA” of GenBank: AM180355.1).  Regarding claims 1, 3, 16, and 18, the Clostridum difficile prd operon comprises a PrdB subunit having 100% sequence identity to the PrdB subunit of SEQ ID NO:5 of the instant application (see page 3 “prdB” of GenBank: AM180355.1).  Regarding claims 1, 5, 16, and 20, the Clostridum difficile prd operon comprises a protein having 100% sequence identity to the PrdH protein of SEQ ID NO:1 of the instant application (see page 3 “CAJ70140.1” of GenBank: AM180355.1).  Even though at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. See MPEP 2112. II.  
Regarding the limitation of “expressing active D-proline reductase”, such property is an inherent characteristic that necessarily flows from expressing the Clostridum difficile prd operon in E. coli since the instant specification discloses that expression of PrdA, PrdB, and PrdH of the Clostridum difficile prd operon in E. col results in expression of an active D-proline reductase.  Practicing the method of expressing the Clostridum difficile prd operon in E. coli inherently results in active D-proline reductase even if the prior art did not discuss or recognize such a property.  See MPEP 2112.   
Therefore, combining the above references, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to apply the teachings of Lee in enhancing the expression of Clostridum difficile D-proline reductase by expressing the Clostridum difficile prd operon in E. coli, culturing said E.coli and recovering the D-proline reductase. One having ordinary skill in the art would have been motivated to do so because Lee discloses enhancing expression an active D-proline reductase in E. coli by expressing PrdA with other unknown functional genes of a Clostridum prd operon, which results in post-translational processing of PrdA to form a catalytically active pyruvoyl group and cleavage of into alpha and beta chains.  E. coli by expressing PrdA with other unknown functional genes of a Clostridum prd operon and the Clostridum difficile prd operon was known in the prior art.  The rationale supporting that the claims would have been obvious is that a method of enhancing a particular class of devices (improving expression of D-proline reductase) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement (expressing other unknown functional genes of a D-proline reductase operon) to a “base” device (expression of Clostridum difficile D-proline reductase) in the prior art and the results would have been predictable to one of ordinary skill in the art.  
Therefore, the above references render claims 1-3, 5, 8-10, 16-18, 20, and 23-24 prima facie obvious.

Conclusion

	Claims 1-3, 5-6, 8-18, 20-21, and 23-24 are pending.
	Claims 6, 11-15, and 21 are withdrawn.
	Claims 1-3, 5, 8-10, 16-18, 20, and 23-24 are rejected.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652